    Case 3:20-cv-00640-L-BH Document 85 Filed 12/28/20                              Page 1 of 2 PageID 707



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

STEPHEN CHRISTOPHER                                        §
PLUNKETT, GDC #1001543904,                                 §
                                                           §
          Movant,                                          §
v.                                                         §        Civil Action No. 3:20-CV-640-L
                                                           §
UNITED STATES OF AMERICA,                                  §
                                                           §
          Respondent.                                      §

                                                      ORDER

         On July 20, 2020, United States Magistrate Judge Irma Carrillo Ramirez entered her

Findings, Conclusions, and Recommendation (“Report”) (Doc. 45), recommending that the court

deny Movant Stephen Christopher Plunkett’s (“Movant” or “Mr. Plunkett”) Motion for

Certification (Doc. 43) with respect to her April 30, 2020 Order (Doc. 23), in which she denied

Mr. Plunkett’s Motion Pursuant to Fed. R. App. P. 10(e)(1) * (“Rule 10(e)(1) Motion) (Doc. 22).

Specifically, she determined that there is no basis under 28 U.S.C. § 2253(c) or Federal Rule of

Appellate Procedure 22(b) for a certificate of appealability (“COA”) at this stage of proceedings,

and that, for the same reasons stated in her April 30, 2020 Order, Mr. Plunkett’s allegations that

the sentencing transcript did not reflect all of his attorney’s statements to the court are conclusory

and do not meet the criteria set forth in Section 1292(b). She further determined that his conclusory

allegations and corresponding declaration do not meet the requisite criteria under Section 1292(b).

Accordingly, Magistrate Judge Ramirez recommends that a COA with respect to her April 30,

2020 order should be denied.



*
  Rule 10(e)(1) of the Federal Rules of Appellate Procedure provides: “If any difference arises about whether the
record truly discloses what occurred in the district court, the difference must be submitted to and settled by that court
and the record conformed accordingly.”


Order – Page 1
 Case 3:20-cv-00640-L-BH Document 85 Filed 12/28/20                   Page 2 of 2 PageID 708



       On August 4, 2020, Mr. Plunkett filed his Objections (Doc. 49). He objects to Magistrate

Judge Ramirez’s finding that the contentions presented in his Rule 10(e)(1) Motion are conclusory

and contends that his Motion was supported by “specific factual testimony from personal

knowledge,” which is uncontroverted testimonial evidence because the Government did not

respond to his Motion. Movant’s Obj. at 2. He also concedes that the Magistrate Judge’s April

30, 2020 Order may not meet the “controlling question of law” prong of Section 1292(b) but asserts

that, despite this, her reasons for the denial of his Rule 10(e)(1) Motion were in error.

       Having considered the motion, record, Report, and applicable law, and having conducted

a de novo review of the portions of the Report to which Objections were made, the court

determines that the findings and conclusions of the Magistrate Judge are correct, and accepts

them as those of the court. It further determines that Mr. Plunkett fails to present information to

support his conclusory allegations that the transcript is not a full reporting of the sentencing

hearing. Accordingly, the court overrules Mr. Plunkett’s Objections (Doc. 49) and denies his

Motion for Certification (Doc. 43) with respect to the Magistrate Judge’s April 30, 2020 Order

(Doc. 23).

       It is so ordered this 28th day of December, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
